              IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       ASHEVILLE DIVISION
               CIVIL CASE NO. 1:18-cv-00265-MR-WCM


TUSHKAHUMOC XELUP,               )
                                 )
                   Plaintiff,    )
                                 )
            vs.                  )             ORDER
                                 )
ROBERT TODD WHITE, et al.,       )
                                 )
                   Defendants.   )
________________________________ )

      THIS MATTER comes before the Court sua sponte.

      On September 17, 2018, the Plaintiff filed a Complaint and an

Application to proceed without having to prepay the costs associated with

prosecuting the matter. [Docs. 1, 2]. On September 28, 2018, the Court

denied the Plaintiff’s Application to proceed in forma pauperis and gave the

Plaintiff thirty (30) days to file an Amended Application or pay the required

filing fee for this action. [Doc. 3].

      On October 31, 2018, the Plaintiff filed an Amended Application to

proceed in forma pauperis. [Doc. 4]. On November 6, 2018, the Court

denied the Plaintiff’s Amended Application and gave him thirty (30) days to

pay the required filing fee for this action.   [Doc. 6].   The Plaintiff was
specifically warned that “failure to pay the filing fee within the time required

will result in this action being dismissed.” [Id. at 1].

      More than thirty (30) days have now passed since the entry of the

Court’s Order denying the Plaintiff’s Amended Application, and the Plaintiff

has failed to pay the filing fee as required.

      Accordingly, IT IS, THEREFORE, ORDERED that this case is hereby

DISMISSED WITHOUT PREJUDICE.

      The Clerk of Court is directed to close this case.

      IT IS SO ORDERED.


                                Signed: December 12, 2018




                                          2
